 

Case 3:19-cr-00255-JMM Document 12 Filed 09/04/19 Page 1 of 1
UNITED STATES DISTRICT COURT

for the
MIDDLE District of PENNSYLVANIA

 

United States of America )
v. ) Case No. 3:19-CR-255
)
GREGORY ROSSI ) FE
Defendant ) Ww) L ke 5 D
AR
Step OR
Pee Pt ug

nS
ORDER SCHEDULING A DETENTION HEARING PUTy CLE
K

A detention hearing in this case is scheduled as follows:

 

 

Place:

U. S. Courthouse and Federal Building

197 S. Main Street Courtroom No.: 1

 

Wilkes-Barre, Pennsylvania 18503 FRIDAY, September 13, 2019 at

Date and Time: 10:00 a.m.

 

ITIS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 

Date: _ September 4, 2019 (Pr -. Aenore AT. .

JOSEPH F. SAPORITO, JR., U. S. Magistrate Judge

 

Printed name and title

 
